WASSERSTROM, Judge.
Defendant appeals from a conviction by jury of kidnapping. His sole point on appeal is that the in-court identification of him by three witnesses should have been suppressed.
This charge arose out of a holdup of a Pizza Hut restaurant in Liberty, Missouri, on July 15, 1980. That event led also to a charge of stealing a motor vehicle. Both those charges and others were originally *81before Judge McFarland, who heard and ruled adversely to defendant on his motion to suppress the identification testimony in all the cases pending against defendant. Thereafter this kidnapping case was transferred to Judge Pratt.
The automobile stealing case before Judge McFarland resulted in conviction, from which defendant appealed to this court and here asserted as his only point on appeal the contention that the identification testimony should have been suppressed. His contention was rejected and the conviction for stealing the motor vehicle was affirmed in State v. Dixon, 627 S.W.2d 77, handed down December 29, 1981. That ruling controls the identical issue presented by the defendant in this case.
Affirmed.
All concur.